GORDON, District Judge
ORDER
Upon the representations made by Louis Hoffman, President of the Virgin Islands Bar (Integrated) in the petition filed in the above entitled cause on November 23, 1965, it is hereby
ORDERED that:
1. The name of the Virgin Islands Bar (Integrated) shall be changed and shall hereinafter be known as the Virgin Islands Bar Association.
2. Rule 53(a) of the Rules of the District Court of the Virgin Islands (as amended) is hereby further amended to read as follows:
“Active members of the Virgin Islands Bar Association shall pay annual membership dues of $25. Active members for the first year after admission and under 25 years of age shall continue to pay $15.
Inactive members shall pay annual membership dues of $15. Membership dues shall be payable on or before January 1 for the ensuing calendar year. Upon the admission of an attorney-at-law to practice in the Courts of the Virgin Islands, the membership dues shall be prorated from the date of his admission for the remainder of the calendar year;”
*4243. Rule 56(a) of the Rules of the District Court of the Virgin Islands (as amended) is hereby further amended to read as follows:
“Applications for admission to the Virgin Islands Bar shall be made in writing to the District Court at least six months prior to the completion of residence requirement prescribed in paragraph (b)4 of this rule, and shall be accompanied by a fee of $125, which shall not be refunded in the event said application is withdrawn.
$15 of said amount shall be retained by the Clerk as a filing fee and cost of issuance of .certificate of admission and the balance shall be administered by the Committee of Bar Examiners.
The Clerk shall refer the application to a standing committee of five members of the Virgin Islands Bar to be known as the Committee of Bar Examiners, to be appointed by the Judge of the District Court annually on the first Monday in March for terms of three years, provided that commencing in the year 1961, one member shall be .appointed for a term of one year; two members for a term of two years; and two members for a term of three years; and thereafter, each member for a term of three years as their respective appointments expire, all to serve until their successors are appointed.
The Clerk shall advise the Board of Governors of the Virgin Islands Bar of the names, addresses, the state in which each applicant seeking admission to the Virgin Islands Bar last practiced, together with any other data the Clerk feels shall be helpful to the Board of Governors concerning such applicants so as to assist the Board of Governors in collating .and furnishing to the Bar Examiners additional information concerning the good moral character, etc., of said applicants; and
The Committee shall satisfy itself of the good moral character of each applicant by such investigation as it thinks necessary in addition to the following to be furnished by the applicant: (a) A certificate of the clerk of the highest court of the jurisdiction in which the applicant has practiced or from the Secretary of the Bar Association of his jurisdiction showing the date of his admission and his present standing; (b) A letter or certificate from a Judge of a court of record in which the applicant has practiced *425certifying to his character. The Committee may require an applicant to appear before it for questioning or furnish it with answers to such questionnaire as it thinks appropriate. The Committee shall also examine applicants as to their professional fitness.
A written bar examination shall be held for this purpose in Charlotte Amalie, St. Thomas, V.I., the second Monday in October of each year.”